Citation Nr: 1545194	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection claim for a disability manifested by hair loss, to include as a manifestation of an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, which included a period of service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In April 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.

In June 2014, the Board reopened the service connection claim for a disability manifested by hair loss and remanded this reopened service connection claim, as well as several other claims, for development.  In January 2015, after completing the requested development, the Appeals Management Center (AMC) granted the benefits sought with regard to all claims on appeal, with the exception of the instant claim.  Accordingly, the appeals related the other claims remanded by the Board in June 2014 have been extinguished.  

Additional evidence was received subsequent to the AMC's most recent consideration of the claim in a January 2015 supplemental statement of the case (SSOC).  As the evidence is not pertinent to the claim on appeal, a remand for the issuance of another SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's clinically diagnosed male-pattern hair loss did not initially manifest during service and is not otherwise related to service.

CONCLUSION OF LAW

The criteria for service connection for disability manifested by hair loss, to include as a manifestation of an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard February 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records, as well as his post-service VA treatment records, have been obtained.  

Pursuant to the Board's remand directives, the Veteran was provided a VA dermatological examination in September 2014.  The examination report, along with the expert medical opinion, are sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and the medical opinion contains a reasoned explanation.  Thus, VA's duty to assist has been met.


Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of certain illnesses.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The evidence shows that the Veteran's reported hair loss, which has not been linked to a chronic multisymptom illness to include service-connected fibromyalgia, has been identified as a diagnosable disability, namely male-pattern hair loss.  Given this affirmative diagnosis, the provisions of 38 C.F.R. § 3.317 that are designed to compensate veterans with symptoms that are manifestations of Gulf War-related undiagnosed illnesses are inapplicable as the claimed disability has been attributed to a known clinical diagnosis.  

Moreover, the Veteran has not reported that his hair loss began during service; rather, he, his wife, and his daughter have all reported that his hair loss began after service.  This is consistent with the record and, accordingly, service connection for hair loss as a disability whose onset was in service is not warranted.  38 C.F.R. § 3.303(a).

As to the Veteran's assertion that his hair loss is otherwise attributable to his Gulf War service, while the Veteran is competent to report experiencing hair loss after service, the Veteran, as a lay person with no reported medical expertise, lacks the requisite qualifications to establish a medical nexus between service and his post-service hair loss as this is a complex medical question for this specific case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his lay assertions of causation lack probative value, and probative medical evidence is required to decide the claim.  

In this regard, the VA examiner who conducted the Veteran's September 2014 VA dermatological examination, and who was directed to characterize the nature of the Veteran's reported hair loss, stated that the Veteran did not evidence any form of pathological hair loss, meaning atypical hair loss that could be linked to some environmental exposure.  Rather, the examiner stated that the Veteran's reported hair loss was typical male-pattern hair loss and therefore unrelated to any in-service hazardous material exposure.  As this assessment of the etiology of the Veteran's hair loss was unequivocally stated and predicated on a physical examination of the Veteran, the Board finds that it should be afforded great probative value as it is persuasive expert opinion evidence pertaining to the salient question for this claim.  

In a September 2015 brief, the Veteran's representative contends that the September 2014 VA examination actually represents a positive opinion as to a possible nexus between the Veteran's hair loss and service.  Although part of the discussion of hair loss is under the section that states "the condition claimed was at least as likely as not . . . incurred in or caused by the claimed in-service injury, event or illness," the rationale clearly shows that the examiner is referring to the other skin disorders set forth in the diagnoses section.  Those are seborrheic keratoses, basal cell carcinoma and telangiectasis.  In the January 2015 rating decision, service connection was granted for each of those disabilities.  In contrast, in the opinion, the examiner explained that the Veteran has typical male pattern baldness, which is not a pathologic condition.  Thus, when read as a whole, the September 2014 VA opinion was a negative opinion as to a possible nexus and the Board finds it sufficient for deciding the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  

In sum, as the Veteran's reported hair loss has been attributed to a known clinical diagnosis, namely male-pattern hair loss, and the probative evidence of record fails to relate the Veteran's post-service hair loss to service, the Board concludes that the evidence does not show a basis for awarding service connection.  Thus, the preponderance of evidence is against the Veteran's claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a disability manifested by hair loss, to include as manifestation of an undiagnosed illness, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


